        Case 4:20-cv-04143 Document 27 Filed on 09/09/21 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                     IN THE UNITED STATES DISTRICT COURT                          September 09, 2021
                         SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk

                              HOUSTON DIVISION

ESTHER DARNELL,                                      §
                                                     §
     Plaintiff,                                      §
                                                     §
V.                                                   §   CIVIL ACTION NO. 4:20-cv-4143
                                                     §
DEPARTMENT OF JUSTICE                                §
(DRUG ENFORCEMENT ADMINISTRATION),                   §
ETAL.,                                               §
                                                     §
     Defendants.                                     §

                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION


         Having reviewed the Magistrate Judge's Memorandum and Recommendation dated August
20, 2021 (ECF 23) and the objections thereto (ECF 24) the court is of the opinion that said
Memorandum and Recommendation should be adopted by this court.
         It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation
is hereby ADOPTED by this court. Plaintiffs claims brought under 42 U.S.C. § 1981 are dismissed
without prejudice for lack of jurisdiction.
         SIGNED at Houston, Texas this        q+J,



                                                              SIM LAKE
                                                SENIOR UNITED STATES DISTRICT JUDGE
